DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11056141 in view of Kuse et al. (US 7494728) 
	US 11056141 claims all of the features of the present claims except for the average particle size of the ferromagnetic powder.
Kuse et al. discloses a binder-type magnetic recording tape medium and teaches that it was well known in the art to use magnetic particles with a particle diameter of 5-50 nm, more preferably 5-25nm, in order to prevent agglomeration and reduce particle noise in the recording medium (col. 16, lines 16-34).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to choose suitable magnetic particle sizes from within the range of 5-25 nm suggested by Kuse et al. in the recording medium claimed in US 11056141 in order to achieve desirable noise characteristics and prevent particle agglomeration.  Choice of any value in the range disclosed by Kuse et al., including those overlapping with the claimed range of 10-21 nm, would have been obvious in view of the apparent suitability and equivalence of all values within the range.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/009570 in view of Kuse et al. (US 7494728) 
	US 16/009570 claims all of the features of the present claims except for the average particle size of the ferromagnetic powder.
Kuse et al. discloses a binder-type magnetic recording tape medium and teaches that it was well known in the art to use magnetic particles with a particle diameter of 5-50 nm, more preferably 5-25nm, in order to prevent agglomeration and reduce particle noise in the recording medium (col. 16, lines 16-34).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to choose suitable magnetic particle sizes from within the range of 5-25 nm suggested by Kuse et al. in the recording medium claimed in US 16/009570 in order to achieve desirable noise characteristics and prevent particle agglomeration.  Choice of any value in the range disclosed by Kuse et al., including those overlapping with the claimed range of 10-21 nm, would have been obvious in view of the apparent suitability and equivalence of all values within the range.
This is a provisional nonstatutory double patenting rejection.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/022919 in view of Kuse et al. (US 7494728) 
	US 17/022919 claims all of the features of the present claims except for the average particle size of the ferromagnetic powder.
Kuse et al. discloses a binder-type magnetic recording tape medium and teaches that it was well known in the art to use magnetic particles with a particle diameter of 5-50 nm, more preferably 5-25nm, in order to prevent agglomeration and reduce particle noise in the recording medium (col. 16, lines 16-34).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to choose suitable magnetic particle sizes from within the range of 5-25 nm suggested by Kuse et al. in the recording medium claimed in US 17/022919 in order to achieve desirable noise characteristics and prevent particle agglomeration.  Choice of any value in the range disclosed by Kuse et al., including those overlapping with the claimed range of 10-21 nm, would have been obvious in view of the apparent suitability and equivalence of all values within the range.
This is a provisional nonstatutory double patenting rejection.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/522806 in view of Kuse et al. (US 7494728) 
	US 16/522806 claims all of the features of the present claims except for the average particle size of the ferromagnetic powder.
Kuse et al. discloses a binder-type magnetic recording tape medium and teaches that it was well known in the art to use magnetic particles with a particle diameter of 5-50 nm, more preferably 5-25nm, in order to prevent agglomeration and reduce particle noise in the recording medium (col. 16, lines 16-34).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to choose suitable magnetic particle sizes from within the range of 5-25 nm suggested by Kuse et al. in the recording medium claimed in US 16/522806 in order to achieve desirable noise characteristics and prevent particle agglomeration.  Choice of any value in the range disclosed by Kuse et al., including those overlapping with the claimed range of 10-21 nm, would have been obvious in view of the apparent suitability and equivalence of all values within the range.

This is a provisional nonstatutory double patenting rejection.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/242798 in view of Kuse et al. (US 7494728) 
	US 17/242798 claims all of the features of the present claims except for the average particle size of the ferromagnetic powder and the type of acidic group used in the binder.
Kuse et al. discloses a binder-type magnetic recording tape medium and teaches that it was well known in the art to use magnetic particles with a particle diameter of 5-50 nm, more preferably 5-25nm, in order to prevent agglomeration and reduce particle noise in the recording medium (col. 16, lines 16-34).  The reference also teaches that it was known to use binders having sulfonic acid groups and salts thereof.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to choose suitable magnetic particle sizes from within the range of 5-25 nm suggested by Kuse et al. in the recording medium claimed in US 17/242798 in order to achieve desirable noise characteristics and prevent particle agglomeration.  Choice of any value in the range disclosed by Kuse et al., including those overlapping with the claimed range of 10-21 nm, would have been obvious in view of the apparent suitability and equivalence of all values within the range.
	Furthermore, it would have been obvious to choose from well known acidic groups used in binder media such as a salt of a sulfonic acid as suggested by Kuse et al. (col. 23, lines 36-55) for use as the acidic group claimed in 17/242798.
This is a provisional nonstatutory double patenting rejection.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/477087.
	US 17/477087 claims all of the features of the present claims and would anticipate the present claims if passed to issue.
This is a provisional nonstatutory double patenting rejection.

It is noted that several of the above noted applications have been allowed but have not yet issued as patents.  In the event that these application issue, the provisional double patenting rejections will be made non-provisional.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514. The examiner can normally be reached Mon, Tues, Thurs, Fri 9am-2pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Holly Rickman/Primary Examiner, Art Unit 1785